Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Mandir on Feb. 16, 2021.
Applicant approved for a cancellation of claim 3.

For claim 1, line 10 to line 15, “ load measuring means for measuring a contact load between the workpiece and the semiconductor element with the bonding material interposed therebetween; and elastic modulus calculating means for calculating an elastic modulus from results of the measurement by the displacement measuring means and the load 15measuring means.” change to 
-- load measuring means for measuring a contact load between the workpiece and the semiconductor element with the bonding material interposed therebetween; 
elastic modulus calculating means for calculating an elastic modulus from results of the measurement by the displacement measuring means and the load 15measuring means; and
applying means for applying the bonding material to the workpiece or the semiconductor element.--.



Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application JP2019-009530 filed in Japan on 01/23/2019. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 1/12/2020 made of record.   The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
Set of Claims 1-2, 4 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	NAKAMURA et al. (2020/0286854) teaches a semiconductor element bonding apparatus comprising: disposing means for disposing a workpiece 10 and a semiconductor element 31 at positions facing each other vertically with a bonding material 40  interposed 5therebetween; moving means for moving the workpiece or the semiconductor element in a vertical direction [0029]; displacement measuring means for measuring displacement of the workpiece or the semiconductor element in the vertical direction [0030]. 
However, NAKAMURA et al. (2020/0286854) does not teach10 load measuring means for measuring a contact load between the workpiece and the semiconductor element with the bonding material interposed therebetween; elastic modulus calculating means for calculating an elastic modulus from results of the measurement by the displacement measuring means and the load 15measuring means; and applying means for applying the bonding material to the workpiece or the semiconductor element.
Claims 2 and 4 are also allowed as being dependent on claim 1.

Set of Claims 5-7 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
NAKAMURA et al. (2020/0286854) teaches a semiconductor element bonding method comprising: preparing a workpiece 10 or a semiconductor element 31/32  to which a bonding material 40 is applied; disposing the workpiece and the semiconductor element at positions facing each other vertically with the bonding material interposed therebetween (fig. 
However, NAKAMURA et al. (2020/0286854) does not recording displacement (Zo) when the contact is detected;  5measuring displacement (Zn) of the workpiece or the semiconductor element in a vertical direction and a contact load (fn) between the workpiece and the semiconductor element with the bonding material interposed therebetween at predetermined intervals while bringing the workpiece and the semiconductor element close to each other;  10calculating an elastic modulus Δf/Δz from a change in the contact load Δfn(=fn-f(n-1)) and a difference in the displacement Δz(=zn-z(n-1)); and stopping the movement of the workpiece or the semiconductor element when the elastic modulus is within a predetermined range.
Claims 6-7 are also allowed as being dependent on claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819